Ogden, J.
The defendant, Leolde, has applied for a rehearing, and the only point relied on by his counsel is, that placing the executions of A. & J. Dennistoun & Co. and that of the plaintiffs on the same footing, as having been levied on the sugar and molasses at the same moment of time, the proceeds of the sale were insufficient on a pro rata division to satisfy the plaintiffs’ judgment. There is no doubt this position would be correct, if we are to consider that nothing was realized on either of the writs of the Denrdstouns from the sale of the plantation and negroes, which were levied on by the Sheriff under those writs, at the same time he made seizure of the sugar and molasses. But the judgment for $40,000, on which one of these writs issued, was for a debt secured by a special mortgage, on the plantation and negroes. The Sheriff, although called on to do so, failed to take a bond for any portion of the proceeds of the sale toward the satisfaction of the plaintiffs’ writ, or to make any return by which it could be ascertained what amount had been realized on the execution. If no part of the mortgage debt was satisfied by the sale of the plantation and negroes which he also had under seizure, it was incumbent on him to establish that fact, in order to show that the plaintiffs were not placed in duriori earn by his acts.
We are satisfied that full justice has been done, and the rehearing is therefore refused'.